Order entered on May 9, 1961, granting defendant’s motion for summary judgment, unanimously reversed on the law, with $20 costs and disbursements to the appellant, and the motion denied. The determination as to whether or not a binding agreement was entered into between these parties requires the determination of factual issues which can be resolved only through a trial. The communications exchanged, while containing all the essential terms of a contract, do not permit of a finding at this point as to whether or not agreement on such terms was reached. A fuller development of the facts through testimony appears to be necessary. Concur — Breitel, J. P., Rabin, McNally, Stevens and Bergan, JJ.